BARFIELD, Judge.
Charles Edward Jones appeals from a judgment and sentence for one count of sale of cocaine and one count of possession of cocaine with intent to sell, asserting the following issue for review: “Was the sentencing judge justified in sentencing the defendant above the sentencing guidelines, when he was not the judge that conducted the trial of the defendant, and did not give any reasoning for exceeding the sentencing guidelines?” Jones cites no authority for the proposition that a trial judge, who does not preside over a defendant’s trial, cannot sentence the defendant. Additionally, a review of the record indicates that the sentencing judge did not exceed the guidelines recommendation. He properly sentenced Jones within the permitted sentencing range.
AFFIRM.
BOOTH and JOANOS, JJ., concur.